Citation Nr: 1504545	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  09-12 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a fungal infection of the right foot.

2. Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertensive vascular disease (hypertension).

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1965 to August 1967, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2005 and August 2007 rating decisions issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee.  In the June 2005 rating decision, the RO, in relevant part, denied service connection for hypertension and bilateral hearing loss.  

In the August 2007 rating decision, the RO, in relevant part declined to reopen previously denied claims of service connection for bilateral hearing loss, tinnitus, hypertension, and fungal infection of the feet.  The Veteran submitted a statement on these issues in October 2007 and they were readjudicated in an August 2008 rating decision.

In a March 2011 decision, the Board observed that the Veteran's fungal infection claim on appeal was limited only to the right foot.  The Board further noted that although the Veteran had indicated a desire to withdraw his hearing loss claim, VA had held the claim out to him as still being on appeal.  Therefore, although the issue had been readjudicated by the agency of original jurisdiction in a December 2011 rating decision, the Board finds that it has proper jurisdiction to adjudicate this claim.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  
Additionally, in the March 2011 decision, the Board reopened claims of service connection for the right foot fungal infection, tinnitus, and a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  The Board remanded the reopened claims as well as the issues of whether new and material evidence has been received to reopen claims for service connection for hearing loss, hypertension, and left knee osteoarthritis for further development.

In a June 2012 rating decision, the agency of original jurisdiction granted service connection for PTSD and for residuals of a left knee injury, thus resolving the Veteran's appeal with respect to those claims.

Although the Board previously construed the hypertension issue as requiring new and material evidence to reopen a previously denied claim, the Board now observes that VA treatment records relevant to that claim, dated from July 2005 to January 2006, were associated with the claims file within the one-year appeal period following the June 2005 rating decision.  Thus, the June 2005 rating decision was precluded from becoming final with respect to the hypertension claim and the Board may now consider that claim on the merits.  See 38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011). 

The issues of entitlement to service connection for bilateral hearing loss, on the merits, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.

The issues of entitlement to higher disability ratings for service-connected PTSD and type II diabetes mellitus were raised in a September 2014 brief from the Veteran's representative.  These issues have not, however, been adjudicated by the agency of original jurisdiction.  Therefore, the Board does not have jurisdiction over them, and they are referred to the agency of original jurisdiction for appropriate action.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  Evidence from these paperless files has been reviewed.
FINDINGS OF FACT

1.  In a June 2005 rating decision, the RO denied the Veteran's original claim of service connection for bilateral hearing loss.  He did not submit a notice of disagreement or submit new and material evidence within the appeal period.  

2.  Evidence received since the June 2005 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim of service connection for bilateral hearing loss.

3.  The evidence is in equipoise with respect to whether the Veteran's tinnitus was incurred during or as a result of active service.  

4.  The Veteran has a right foot fungal infection that at least as likely as not was incurred during active service.


CONCLUSIONS OF LAW

1.  The June 2005 rating decision that denied the Veteran's original claim for service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2014).

2.  Evidence received since the June 2005 rating decision is new and material; and the claim of entitlement to service connection for hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  The criteria for entitlement to service connection for a right foot fungal infection have been met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claims of service connection tinnitus and for a fungal infection of the right foot.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection. See Kent v. Nicholson, 20 Vet. App. 1 (2006).  As the Board is taking favorable action as to the claim to reopen service connection for bilateral hearing loss, any deficient notice for that claim is not prejudicial to the Veteran.

Reopening Service Connection for Bilateral Hearing Loss

The Veteran's original claim of service connection for hearing loss was denied on the merits in a June 2005 rating decision.  He did not appeal the decision.  Moreover, no additional evidence relevant to the claims was associated with the claims file within one year of the decision.  Cf. 38 C.F.R. § 3.156(b).  Thus, the June 2005 rating decision is final with respect to the hearing loss claim.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A previously denied claim may be reopened by submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) held that when determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id.  

At the time of the June 2005 rating decision, relevant evidence of record included the Veteran's service treatment records, a November 1986 VA general examination report, VA treatment records dated between November 1985 to June 2005, and the Veteran's claim received in January 2005.  

Relevant evidence obtained since the June 2005 rating decision includes VA treatment records dated from July 2005 through August 2014, showing VA audiological treatment beginning in January 2010 and revealing hearing loss associated findings; a May2011 VA audiological examination report, and a September 2011 addendum to that report, showing bilateral hearing loss for VA purposes; a June 2010 statement from the Veteran, affirming his use of hearing aids; a January 2013 private audiological evaluation, also showing current hearing loss; and the Veteran's February 2010 Board hearing testimony that he was subjected to hazardous military noise, including from aircraft and artillery weapons, and that he temporarily lost his hearing during service in Vietnam.

This new evidence was not previously submitted, relates to unestablished facts necessary to substantiate the Veteran's claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating his service connection claim.  See Shade, 24 Vet. App. at 117-121.  This evidence is new and material, and therefore, the claim is reopened.

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as organic diseases of the nervous system, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Tinnitus

The Veteran's tinnitus was addressed in the May 2011 VA audiological examination report.  He is competent to report current tinnitus.  See Charles v. Principi, 16 Vet App 370 (2002).

The Veteran has attributed his tinnitus to exposure to hazardous military noise, including from the firing of artillery weapons, and exposure to military aircraft, including helicopters.  He has confirmed service in Vietnam.  He additionally reported during his Board hearing that he first experienced tinnitus in Vietnam when he temporarily lost his hearing, and that he has had tinnitus on and off over the years.  Additionally, during his January 2103 private audiological evaluation, the Veteran reported that intermittent tinnitus began in 1966, while he was in Vietnam.  Although he has apparently provided other inconsistent dates of onset of tinnitus, the Veteran's reports of intermittent tinnitus beginning during service and exposure to hazardous military noise are consistent with the era and circumstances of his service.  See 38 C.F.R. § 3.303(a).  The evidence regarding the onset of tinnitus is in equipoise; as such, giving the Veteran the benefit of the doubt, his reports create a nexus between current tinnitus and hazardous military noise exposure.  See Walker, 708 F.3d 1331.

While a VA examiner concluded that tinnitus was not at least as likely as not incurred during service, the examiner did not fully consider the Veteran's contention that intermittent tinnitus began during service.  Therefore, the examiner's opinion is inadequate and of only minimal probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

The Board finds that all required elements for service connection for tinnitus have been met.  Thus, all doubt with respect to this claim is resolved in favor of the Veteran and the claim for service connection for tinnitus is granted.  See 38 U.S.C.A. § 5107(b).
Right Foot Fungal Infection

Intermittent tinea pedis of the right foot was diagnosed by a VA examiner in May 2011.  Thus, the Veteran clearly has a current disability.  

The Veteran's service treatment records do not reveal complaints of a right foot fungal infection.  He has credibly reported, however, that his right foot condition appeared after walking in water in Vietnam, and as a result of not being able to change his socks.  He reported using multiple treatments, including bleach, over the years.

Post-service evidence shows that the Veteran has suffered from a fungal-like infection of his right foot for many years.  A November 1986 report noted his symptoms and the possibility of an alternate diagnosis, such as dyshidrosis or inflammation.  A November 2005 VA clinical report noted his right foot diagnosis as tinea pedis.  A May 2009 treatment note indicates that he reported with a complaint of jungle rot that he had been treating for 40 years.  The clinician noted a history of eczema.

Based on the Veteran's credible report, the May 2011 VA examiner provided the opinion that tinea pedis was at least as likely as not caused by or the result of his active service.  The examiner noted tinea pedis developed during service and that it intermittently recurred since.  The examiner additionally noted that the symptoms and area of infection were the same as reported during service.  This opinion satisfies the final required element for service connection for the Veteran's claimed right foot fungal infection.  See 38 C.F.R. § 3.310(a).  

Although the same VA examiner indicated in a subsequent addendum opinion that tinea pedis was not related to service, he based the later opinion only on the absence of evidence of tinea pedis in the Veteran's service treatment records.  As the examiner did not consider the Veteran's credible reports in the later opinion, it is deemed inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

Accordingly, all doubt with respect to this claim is resolved in favor of the Veteran 
and his claims for service connection for a right foot fungal infection is granted.  38 U.S.C.A. § 5107(b).


ORDER

New and material evidence having been received, the Veteran's claim of service connection for bilateral hearing loss is reopened; and to this extent only, the claim is granted.  

Service connection for tinnitus is granted.

Service connection for a right foot fungal infection is granted.


REMAND

The results of multiple instances of audiometric testing performed at VA facilities have not been included in copies of VA treatment records associated with the claims file.  These include VA audiometric testing results from February 2001, April 2001, February 2002, and January 2011, and potentially from other annual employee evaluations.  

Additionally, in spite of evidence of record potentially linking the Veteran's bilateral 1hearing loss to service, a VA opinion has not been obtained with respect to the etiology of his hearing loss.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the claimed hypertension, in a June 2012 letter, the Veteran's VA physician noted a potential link between hypertension and Agent Orange exposure.  VA regulations do not, however, provide for presumptive service connection for hypertension based on herbicide exposure.  See 38 C.F.R. § 3.309(e) (2014).  The physician did not provide a clear opinion linking the Veteran's hypertension to such Agent Orange exposure.  

Additionally, the Veteran representative contended in the September 2014 brief that the Veteran's hypertension may be secondarily related to service-connected diabetes.  Remand is necessary to afford the Veteran a VA hypertension examination.  See McLendon, supra.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, these claims are REMANDED for the following action:

1.  The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The agency of original jurisdiction shall obtain copies of the Veteran's VA audiometric testing results from February 2001, April 2001, February 2002, and January 2011, and any additional results from annual employee audiometric testing.

3.  Thereafter, the agency of original jurisdiction shall schedule the Veteran for a VA examination with an otolaryngologist to determine whether the current bilateral hearing loss disability is related to service.  The examination report should indicate that the claims file and this REMAND were reviewed.  

Appropriate testing should including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test for the frequencies 500, 1000, 2000, 3000, and 4000 Hertz.

The examiner is requested to provide an opinion as to whether it is at least as likely as not that current bilateral hearing loss had its clinical onset during the Veteran's active service, or is related to any in-service disease, event, or injury, to include hazardous military noise exposure.  

Regarding the basis for the opinion the examiner must comment on the likelihood that the asserted incidents of loud noise experienced during service resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift during service.  If the examiner finds auditory hair cell damage to be a likely result of the in service noise exposure, then the examiner shall comment on the likelihood that such damaged auditory hair cells would result in a greater permanent hearing loss than otherwise would be manifest.  

The examiner must comment on the Veteran's credible incidents of temporarily losing his hearing during service.  

The absence of evidence of treatment for bilateral hearing loss in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner must provide reasons for the opinions that 
take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.  If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.  The examiner must provide a rationale for each opinion given.

4.  Thereafter, the agency of original jurisdiction shall schedule the Veteran for a VA examination with a physician so as to determine the nature and etiology of his asserted hypertension.  The examination report should indicate that the claims file and this REMAND were reviewed.  

The examiner is requested to provide an opinion as to the following:

(a)  Is it at least as likely as not that hypertension had its clinical onset during the Veteran's active service, or is related to any in-service disease, event, or injury, to include exposure to herbicides?

(b)  Is it at least as likely as not that hypertension was caused (in whole or in part) by a service-connected disability, to include PTSD, coronary artery disease, or type II diabetes mellitus.

(c)  Is it at least as likely as not that hypertension is aggravated (permanently worsened) by a service-connected disability, to include PTSD, coronary artery disease, or type II diabetes mellitus.  

If the Veteran's current hypertension is aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for hypertension in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

5.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

6.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


